The treasurer, Barnes, was authorized to receive the money due the town, but not to compel the town to accept himself as *Page 529 
debtor, in place of his predecessor, without receiving the money. If the selectman who was present assented to the act of Barnes, his assent was unauthorized. Horn v. Whittier, 6 N.H. 88, 94. The town has not ratified the settlement, and is not estopped to deny the authority of Barnes and the selectman.
Judgment for the plaintiff.
FOSTER, J., did not sit: the others concurred.